DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on 9/20/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hains et al (WO 2018/194792; provided with the IDS dated 7/21/2021) in view of Masuda et al (US 2018/0291245).
Hains et al disclose a chemical mechanical polishing (CMP) composition comprises ceria abrasive particles, an aqueous carrier (reads on the claimed liquid carrier); and a cationic polymer [0014], wherein the cationic polymer comprises a
poly(diallyldimethylammonium) halide such as poly(diall yldimethylammonium) chloride (polyDADMAC), poly[bis(2-chloroethyl) ether-alt-1,3-bis[3-dimethylamino)propyl Jurea](i.e. Polyquaternium-2), copolymers of vinylpyrrolidone and quaternized dimethylaminoethyl methacrylate (i.e. Polyquaternium-11), copolymers of vinylpyrrolidone and quaternized vinylimidazole (i.e. Polyquaternium-16), a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole (i.e. polyquaternium-46), and 3-Methyl-1-vinylimidazolium methyl sulfate-N-vinylpyrrolidone copolymer (i.e. Polyquaternium-44). [0069], [0070]; and aforesaid cationic polymer having the claimed charge density as at least Polyquaternium-11, polyquaternium-46 are the same compound as recited in the instant claim 8 and expected to have the same charge density, unless applicants show on the contrary.
Hains et al fail to disclose the ceria particles are cubiform or cubic in shape with regards to claim 1; and the cubiform ceria particles comprises a mixture of cerium oxide and lanthanum oxide with regrards to claim 2.
Masuda et al disclose a cerium-based abrasive that achieves a high polishing rate and suppresses the occurrence of surface defects such as scratches and pits and the deposition of the abrasive particles on the polished surface in surface polishing of glass substrates or the like, at low cost with a high production efficiency.  The cerium-based abrasive includes a cubic composite rare earth oxide (abstract); [0017] and [0032]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Masuda et al’s teaching of using a cerium-based abrasive having a cubic into Hains et al’s teaching for achieving a high-qualilty polished surface at a high polishing rate, with the occurrence of surface defects such as scratches and pits and the deposition of the abrasive particles on the polished surface being suppressed as taught by Masuda et al [0022]. 
With regards to claims 2, Masuda et al disclose that lanthanum oxide can be used with cerium-based abrasive [0026] and [0047].
With regards to claim 3, Masuda et al disclose the content of cerium oxide and the mixed light rare earth compounds contained 64.6 mass % of cerium in terms of oxide (CeO.sub.2), 34.6 mass % of lanthanum in terms of oxide (La.sub.2O.sub.3), and 0.7 mass % of neodymium in terms of oxide (Nd.sub.2O.sub.3), relative to TREO [0088]; and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 4, Masuda et al disclose that the specific surface area of the cerium-based abrasive is preferably 2.0 to 8.0 m.sup.2/g, more preferably 2.5 to 8.0 
With regards to claim 5, Masuda et al disclose that average particle diameter D50 of preferably 0.5 to 3.0 .mu.m  (equates 500 nm to 3000nm) [0080].

With regards to claim 6, Hains et al disclose that the abrasive can be present in thepolishing composition at a concentration of about 5 wt.% or less, for example, about 4 wt.% or less, about 3 wt.% or less, about 2 wt.% or less, or about 1 wt.% or less [0039].
With regards to claims 17,19 and 21, Hains et al disclose that the polishing composition has a pH of about 3- about 9 [0019], which encompasses the claimed range of 3-6.
With regards to claims 14,19 and 21, Hains et al disclose the composition comprises suitable heterocyclic compound, such as picolinic acid [0044] and [0053].
With regards to claim 16, Hains et al disclose that the polishing composition can optionally comprise an additive including a polyvinylpyrrolidone [0076].
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Hains et al (2017/0183540) disclose a CMP composition comprising abrasive particles; aqueous medium (liquid carrier), having a pH below 7 [0024],[0097]; the abrasives are ceria particles [0070], one or more of additives polyvinylpyrrolidone and  picolinic acid [0101], and cationic polymer, polyquaternium-2 [0107].
Suda et al (US 2020/0198982) disclose a cerium based particles with mixed with lanthanum oxide [0017], the particles are substantially cubic [0026] and exhibiting a specific surface area (BET) between 3 and 14 m.sup.2/g [0024].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713